DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Gao (CN107195642A) is the closest prior art of reference.
Gao teaches forming a flexible display panel, comprising the steps of: 
providing a display substrate (102) which comprises a substrate bending region (105); 
attaching a backing film (101) onto a back surface of the display substrate, wherein a region of the backing film corresponding to the substrate bending region comprises a back film bending region; 
removing at least the back film bending region to form a perforated region (paragraph 0005; Figure 6); and 
bending the display substrate towards the back surface of the display surface along the substrate bending region to form the flexible display panel (paragraphs 0038-0047; Figures 1-6).

However, the closest prior art of reference does not teach nor suggest that 
the display substrate comprises a first display region and a first non-display region, wherein the first non-display region comprises the substrate bending region adjacent to the 
the back film comprises a second display region and a second non-display region, and wherein the second non-display region comprises the back film bending region adjacent to the second display region, a second bonding region adjacent to the back film bending region and away from the second display region, and one or more second corner cutting regions at one or both sides of the second non-display region and adjacent to the second display region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745